Opinion by
White, P. J.
§ 257. Common carrier; negligently hilling stock while being transported under contract; measure of damages. Key sued the railroad company for $900 damages for negligently causing a jack to be fatally injured and killed while being transported by said railroad from Navasota to Coleman, Texas. The market value of the animal at Coleman, the destination, was alleged to be $900, and the contract of shipment stipulated that, in case of total loss, the market value at the point of destination should be taken and deemed as liquidated damages for such loss. The jack had been sold by plaintiff to a party at Coleman, the point of destination, before he was shipped from Navasota, for the sum of $535. Defendant’s fourth special requested charge to the jury, which was refused by the court, was as follows: “If you further believe from the evidence that the plaintiff, Key, filed a claim for $600 with the station-master at Navasota for the loss of the jack, then plaintiff cannot recover above said sum; but *449if you further believe that plaintiff had agreed to sell said jack in Coleman, Texas, for any sum, then plaintiff has thereby established the market value of said jack by said contract of sale, and you can find for plaintiff, if you also believe he is entitled to recover, in any sum not to exceed the amount so offered and accepted by plaintiff.” Under the peculiar facts proved, we think the court erred in refusing to give this charge. The verdict of the jury and the judgment of the court were in favor of the plaintiff for $650, which was $U5 more than he had actually sold the jack for at Coleman, the point of destination. We are of the opinion the judgment is excessive and not warranted by the evidence. The object or purpose of damages is compensation. Suppose the railroad had tendered plaintiff $535, when it was found that the jack was dead, could he have recovered any more? We think not.
April 29, 1891.
(May 30, 1891.)
Reversed and remanded.